Citation Nr: 0702191	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the fifth metacarpal of the right hand, currently 
evaluated as noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The decision below addresses the veteran's increased rating 
claim for his finger disability.  The claims for increased 
ratings for bilateral knee disabilities are addressed in the 
remand that follows the Board's decision.


FINDING OF FACT

In May 2006, the Board received a statement from the veteran 
in which he expressed his desire to withdraw from appeal his 
claim for an increased rating for residuals of a fracture of 
the fifth metacarpal of the right hand.


CONCLUSION OF LAW

The veteran has withdrawn his substantive appeal with respect 
to a claim for an increased rating for residuals of a 
fracture of the fifth metacarpal of the right hand.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2006).  A substantive appeal may be withdrawn in writing and 
is effective, when received by the RO prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision.  38 C.F.R. § 20.204(b) 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2006).

By a May 2006 statement, which was received prior to the 
issuance of a decision by the Board, the veteran stated that 
he was not asking for any disability for his hand.  In 
December 2006, the veteran's representative submitted a brief 
on behalf of the veteran.  The representative reported that 
he had verified by telephone that the veteran wished to no 
longer pursue the finger rating issue.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning the finger disability.  Accordingly, 
the Board will dismiss the appeal of that issue.


ORDER

The appeal for an increased rating for residuals of a 
fracture of the fifth metacarpal of the right hand is 
dismissed.


REMAND

Regarding the knee disability claims, the Board finds that 
additional development is warranted.  The veteran submitted 
evidence to the Board indicating that he underwent 
arthroscopic surgery of his right knee in March 2006.  He 
also reported that he was to undergo surgery of his left knee 
soon thereafter.  In light of this new evidence, the Board 
believes that a VA orthopedic examination is necessary to 
determine the current nature and extent of the veteran's 
service-connected knee disabilities.  38 C.F.R. § 19.9 
(2006).  (The veteran should be advised that failure to 
appear for an examination as requested, and without good 
cause, could adversely affect his claims, to include denial.  
See 38 C.F.R. § 3.655 (2006).)

The Board notes that the veteran's service-connected knee 
disabilities are currently evaluated under Diagnostic 
Code 5257 for "recurrent subluxation or lateral 
instability."  VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for arthritis and 
instability of the knee.  VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (Jul. 1, 1997).  In other words, ratings 
based on limitation of motion may be awarded separate from a 
rating under Diagnostic Code 5257.  The RO should consider 
this precedential opinion when it re-adjudicates the claims.

In light of the remand, the RO should attempt to obtain 
additional pertinent medical records in connection with the 
increased rating claims.  It appears as if the veteran 
continues to receive treatment for his knee disabilities at 
the VA Medical Center (VAMC) in Cleveland, Ohio, as well as 
its associated outpatient clinics.  The record should be 
supplemented with treatment records since May 2003.  
Pertinent medical records, from Lutheran Hospital in 
Cleveland, Ohio, should also be obtained and associated with 
the file.  Because records from this treatment provider have 
not yet been obtained, they should be requested.

Finally, documents in the claims file indicate that the 
veteran likely filed for disability benefits with the Social 
Security Administration (SSA) sometime around February 2004.  
Because records from SSA, should they exist, could contain 
information relevant to the veteran's VA claims, they should 
also be obtained if he did indeed file for such.

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  The RO should obtain from the 
Cleveland VAMC and its associated 
outpatient clinics as identified by the 
veteran, any pertinent medical records 
associated with the veteran's treatment 
since May 2003.

3.  The RO should, with proper 
authorization, obtain from Lutheran 
Hospital, any pertinent medical records 
associated with the veteran's knees since 
September 2001.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, if any.

5.  After securing any additional 
records, the RO should schedule a VA 
orthopedic examination to determine the 
extent of the veteran's knee 
disabilities.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the physician 
designated to examine the veteran.  All 
necessary tests and studies, including 
range of motion studies should be 
conducted.  The orthopedic examination 
report must discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function should be equated to additional 
degrees of limitation of motion (beyond 
that shown clinically).  This should be 
done both in terms of flexion and 
extension.  It should be noted whether 
the veteran experiences any lateral 
instability, and if so whether it is 
slight, moderate, or severe.  Any 
arthritis should be noted.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  All findings and opinions 
requested above should be provided with 
respect to both knees.

After the requested development has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claims, to include denial.  
See 38 C.F.R. § 3.655 (2006).)

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the knee issues.  
The RO's adjudication should include 
consideration of whether separate ratings 
should be assigned on account of 
limitation of flexion, limitation of 
extension, and instability.  VAOPGCPREC 
23-97; VAOPGCPREC 9-04 (a rating based on 
limitation of extension may be assigned 
separate from a rating based on 
limitation of flexion).  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


